



Exhibit 10.17


VAREX IMAGING CORPORATION
Grant Agreement - Deferred Stock Units
GRANT AGREEMENT made as of ____________, 20__ between Varex Imaging Corporation,
a Delaware corporation (the “Company”), and ____________ (the “Director”).
1.Grant of Deferred Stock Deferred Stock Units. The Company hereby grants to the
Director ____________ Deferred Stock Units. Each Deferred Stock Unit shall be
deemed to be the equivalent of one Share.


2.Subject to the Plan. The Agreement is subject to, and governed by, the
provisions of the Varex Imaging Corporation 2017 Omnibus Stock Plan (the “Plan”)
and, unless the context requires otherwise, terms used herein shall have the
same meaning as in the Plan. In the event of a conflict between the provisions
of the Plan and this Agreement, the Plan shall control.


3.Account. The Company shall credit to a bookkeeping account (the “Account”)
maintained by the Company for the Director’s benefit the Deferred Stock Units.
On each date that cash dividends are paid on the Shares, the Company will credit
the Account with a number of additional Deferred Stock Units equal to the result
of dividing (i) the product of the total number of Deferred Stock Units credited
to the Account on the record date for such dividend and the per Share amount of
such dividend by (ii) the Fair Market Value of one Share on the date such
dividend is paid by the Company to stockholders. The additional Deferred Stock
Units shall be or become vested to the same extent as the Deferred Stock Units
that resulted in the crediting of such additional Deferred Stock Units.


4.Vesting. All of the Deferred Stock Units shall initially be unvested. During
the 12-month period following ____________ (the “Vesting Commencement Date”),
25% of the Deferred Stock Units shall become vested as of the end of each
3-month period following the Vesting Commencement Date, provided the Director
has continued on the Board until the end of such 3-month period. All of the
Deferred Stock Units credited to the Account shall become fully vested upon the
occurrence of a Change in Control (as defined in Appendix A) or the Director’s
death, provided the Director is then serving on the Board.


5.Termination of Service. In the event of the Director’s Termination of Service,
other than as a result of death, Disability or Retirement (as defined in
Appendix A), the Deferred Stock Units credited to the Account that were not
vested on the date of such Termination of Service shall be immediately
forfeited. In the event of the Director’s death, Disability or Retirement while
serving on the Board, all of the Deferred Stock Units credited to the Account
shall become fully vested. For Directors who are United States taxpayers,
“Termination of Service” shall mean “separation from service” as that term is
defined in Section 409A of the Code and the applicable guidance issued by the
Secretary of the Treasury thereunder.


6.Forfeiture upon Engaging in Detrimental Activities. If, at any time within one
(1) year after the Director’s Termination of Service for any reason, the
Director engages in any activity in competition with any activity of the
Company, or inimical, contrary or harmful to the interests of the Company,
including, but not limited to: (i) conduct related to the Director’s service on
the Board for which either criminal or civil penalties against the Director may
be sought, (ii) violation of the Company’s policies, or (iii) disclosure or
misuse of any confidential information or material concerning the Company, then
subject to applicable laws, (A) the Deferred Stock Units shall be forfeited
effective as of the date on which the Director enters into such activity, and
(B) the Director shall within ten (10) days after written notice from the
Company return to the Company the Shares paid by the Company to the Director
with respect to the Deferred Stock Units and, if the Director has previously
sold all or a portion of the Shares paid to the Director by the Company, the
Director shall pay the proceeds of such sale to the Company.


7.Service Acknowledgments. Nothing in this Agreement or the Plan shall confer
upon the Director any right to continue service on the Board of the Company or
its Subsidiaries or Affiliates (as the case may be). In addition, the Director
acknowledges and agrees to the following:





--------------------------------------------------------------------------------





(a)The Plan is discretionary in nature and the Company may amend, suspend, or
terminate it at any time;
(b)The grant of the Deferred Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Deferred
Stock Units, or benefits in lieu of the Deferred Stock Units even if the
Deferred Stock Units have been granted repeatedly in the past;
(c)All determinations with respect to such future Deferred Stock Units, if any,
including but not limited to, the times when the Deferred Stock Units shall be
granted or when the Deferred Stock Units shall vest, will be at the sole
discretion of the Board;
(d)The Director’s participation in the Plan is voluntary;
(e)The value of the Deferred Stock Units is an extraordinary item of
compensation, which is outside the scope of the Director’s service contract (if
any), except as may otherwise be explicitly provided in the Director’s service
contract (if any);
(f)The Deferred Stock Units are not part of normal or expected compensation for
any purpose, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service, or similar payments, or bonuses,
long-service awards, pension or retirement benefits;
(g)The future value of the Shares is unknown and cannot be predicted with
certainty;
(h)No claim or entitlement to compensation or damages arises from the
termination of the Deferred Stock Units or diminution in value of the Deferred
Stock Units or Shares and the Director irrevocably release the Company and its
Subsidiaries or Affiliates from any such claim that may arise;
(i)Neither the Plan nor the Deferred Stock Units shall be construed to create an
employment or service relationship where any such relationship did not otherwise
already exist.
(j)The Company is not obligated, and will have no liability for failure to issue
or deliver any Shares upon vesting of the Deferred Stock Units unless such
issuance or delivery would comply with the applicable laws, with such compliance
determined by the Company in consultation with its legal counsel. Furthermore,
the Director understands that the applicable laws of the country in which the
Director is residing or serving on the Board at the time of grant and/or vesting
of the Deferred Stock Units (including any rules or regulations governing
securities, foreign exchange, tax, labor or other matters) may restrict or
prevent the settlement of the Deferred Stock Units and neither the Company nor
any Subsidiary or Affiliate assumes liability in relation to the Deferred Stock
Units in such case. The Deferred Stock Units may not be settled if the issuance
of such Shares would constitute a violation of any applicable laws, including
any applicable U.S. federal or state securities laws or any other law or
regulation. As a condition to the settlement of the Deferred Stock Units, the
Company may require the Director to make any representation and warranty to the
Company as may be required by the applicable laws.


8.Payment of Deferred Stock Units. The Company shall make a payment to the
Director of the vested Deferred Stock Units credited to the Account as provided
in Section 9 upon the earliest of (i) the Director’s Termination of Service for
any reason, (ii) the third anniversary of the Vesting Commencement Date, (iii) a
Change in Control that qualifies as a change in control event under Section 409A
of the Code and the Treasury Regulations promulgated thereunder, or (iv) the
Director’s death (in accordance with the provisions of Section 10); provided
that if payment is made pursuant to Section 8(i) and the Director is deemed at
the time of such Termination of Service to be a “specified” employee under
Section 409A of the Code, then payment shall not be made or commence until the
earliest of (i) the expiration of the six (6)-month period measured from the
date of Director’s Termination of Service; or (ii) the date of Director’s death
following such Termination of Service; provided, however, that such deferral
shall only be effected to the extent required to avoid adverse tax treatment to
Director, including (without limitation) the additional 20% tax for which
Director would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral.


9.Form of Payment. Payments pursuant to Section 8 shall be made in Shares equal
to the number of vested Deferred Stock Units credited to the Account. Payment
shall be made as soon as practicable after the applicable payment date, but in
no event later than 30 days after the date established pursuant to Section 8.
The Director understands and agrees that the Company is neither responsible for
any foreign exchange fluctuations between the Director’s local currency and the
United States Dollar that may affect the value of the Deferred Stock Units nor
liable for any decrease in the value of this award or the underlying Shares.







--------------------------------------------------------------------------------





10.Beneficiary. In the event of the Director’s death prior to payment of the
Deferred Stock Units credited to the Account, payment shall be made to the last
beneficiary designated in writing that is received by the Company prior to the
Director’s death or, if no designated beneficiary survives the Director, such
payment shall be made to the Director’s estate.


11.Source of Payments. The Director’s right to receive payment under this
Agreement shall be an unfunded entitlement and shall be an unsecured claim
against the general assets of the Company. The Director has only the status of a
general unsecured creditor hereunder, and this Agreement constitutes only a
promise by the Company to pay the value of the Account on the payment date.


12.Tax Liability. As a condition to the grant, vesting and settlement of the
Deferred Stock Units, regardless of any action the Company takes with respect to
any applicable taxes or tax withholdings, social contributions, required
deductions, or other payments, if any (collectively, the “Tax-Related Items”),
the Director hereby acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by the Director is and remains the Director’s
responsibility and that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Deferred Stock Units, including the award of the Deferred Stock Units,
the vesting of the Deferred Stock Units, the issuance of Shares in settlement of
the Deferred Stock Units, the subsequent sale of Shares acquired at vesting and
the receipt of and settlement of any dividend equivalents; and (b) does not
commit to structure the terms of the Award or any aspect of the Deferred Stock
Units to reduce or eliminate the Director’s liability for Tax-Related Items. The
Director also agrees that he or she will not make any claim against the Company,
or any of its Directors, Employees or Subsidiaries or Affiliates related to tax
liabilities arising from the Deferred Stock Units. Prior to the relevant taxable
event, the Director hereby acknowledges and agrees that the Company (and any
Subsidiary or Affiliate) shall satisfy all its obligations related to the
Tax-Related Items, if any, by withholding all or a portion of any Shares that
otherwise would be issued to the Director upon settlement of the vested Deferred
Stock Units. Such withheld Shares shall be valued based on the Fair Market Value
as of the date the withholding obligations are satisfied. The Director must pay
to the Company any amount of Tax-Related Items that the Company may be required
to withhold that cannot be satisfied by the means previously described. The
Company may refuse to deliver the Shares to the Director if the Director fails
to comply with the Director’s obligations in connection with the Tax-Related
Items. The Director further acknowledges and agrees that the Director is solely
responsible for filing all relevant documentation that may be required in
relation to the Deferred Stock Units or any Tax-Related Items other than filings
or documentation that is the specific obligation of the Company or any
Subsidiary or Affiliate pursuant to applicable law, such as but not limited to
personal income tax returns or reporting statements in relation to the grant or
vesting of the Deferred Stock Units, the holding of Shares or any bank or
brokerage account, the subsequent sale of Shares, and the receipt of any
dividends. The Director also understands that applicable laws may require
varying Share or Restricted Stock Unit valuation methods for purposes of
calculating Tax-Related Items, and the Company assumes no responsibility or
liability in relation to any such valuation or for any calculation or reporting
of income or Tax-Related Items that may be required of the Director under
applicable laws. Further, if the Director has become subject to Tax-Related
Items in more than one jurisdiction, the Director acknowledges that the Company
or any Subsidiary or Affiliate may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


13.Data Protection. The Director hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data by and among, as applicable, the Company and any Subsidiary or
Affiliate for the exclusive purpose of implementing, administering and managing
the Director’s participation in the Plan. The Director understands that the
Company and its Subsidiaries or Affiliates may hold certain personal information
about the Director including, but not limited to, the Director’s name, home
address and telephone number, date of birth, social security number (or any
other social or national identification number), salary, nationality, job title,
number of Shares held and the details of the Deferred Stock Units or any other
entitlement to Shares awarded, cancelled, vested, unvested or outstanding for
the purpose of implementing, administering and managing the Director’s
participation in the Plan (the “Data”). The Director understands that the Data
may be transferred to the Company or any Subsidiaries or Affiliates, or to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Director’s country or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than the Director’s country. The
Director further acknowledges that withdrawal of





--------------------------------------------------------------------------------





consent may affect his or her ability to vest in, exercise or realize benefits
from the Deferred Stock Units, and his or her ability to participate in the
Plan.


14.Nontransferability. Except as otherwise permitted under the Plan, this
Agreement shall not be assignable or transferable by the Director or by the
Company (other than to successors of the Company) and no amounts payable under
this Agreement, or any rights therein, shall be subject in any manner to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, levy,
lien, attachment, garnishment, debt or other charge or disposition of any kind.


15.Notices. All notices required or permitted under this Agreement shall be in
writing and shall be delivered personally or by mailing the same by registered
or certified mail postage prepaid, to the other party. Notice given by mail
shall be deemed delivered at the time and on the date the same is postmarked.


Notices to the Company should be addressed to:


Varex Imaging Corporation
1678 S. Pioneer Rd.
Salt Lake City, UT 84104
Attention: General Counsel


Notices to the Director should be addressed to the Director at the Director’s
address as it appears on the Company’s records. The Company or the Director may
by writing to the other party, designate a different address for notices.


16.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the heirs, legatees, distributees, executors and administrators of
the Director and the successors and assigns of the Company.


17.Governing Law and Forum. This Agreement shall be governed by, and interpreted
in accordance with, the laws of the State of Delaware, other than its conflict
of laws principles. The parties agree that any action or proceeding arising from
or relating to this Agreement must be brought exclusively in a court of
competent jurisdiction, federal or state, located in Utah and in no other
jurisdiction.


18.Compliance with Laws and Regulations. The Director understands that the
grant, vesting and payments of the Deferred Stock Units under the Plan and the
issuance, transfer, assignment, sale, or other dealings of the Shares shall be
subject to compliance by the Company (and its Subsidiaries or Affiliates) and
the Director with all applicable laws, rules, and regulations. Furthermore, the
Director agrees that he or she will not acquire Shares pursuant to the Plan
except in compliance with all applicable laws, rules and regulations. Any
cross-border remittance made to transfer proceeds received upon the sale of
Shares must be made through a locally authorized financial institution or
registered foreign exchange agency and may require the Director to provide such
entity with certain information regarding the transaction. Moreover, the
Director understands and agrees that the future value of the underlying Shares
is unknown and cannot be predicted with certainty and may decrease in value,
even below the fair market value of the Shares on the date that the Deferred
Stock Units were granted. The Director understands that the Company is not
responsible for any foreign exchange fluctuation between local currency and the
United States Dollar or the selection by the Company in its sole discretion of
an applicable foreign currency exchange rate that may affect the value of the
Deferred Stock Units (or the calculation of income or Tax-Related Items
thereunder). Notwithstanding anything else this Agreement, the Company reserves
the right to impose other requirements on the Director’s participation in the
Plan or on the Deferred Stock Units and any Shares acquired under the Plan, or
take any other action, to the extent the Company determines it is necessary or
advisable in order to comply with applicable law or to facilitate the
administration of the Plan and to require the Director to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
The Director understands that the laws of the country in which he/she is
residing at the time of grant, vesting or payment of the Deferred Stock Units
(including any rules or regulations governing securities, foreign exchange, tax,
labor or other matters) may restrict the Deferred Stock Units or may subject the
Director to additional procedural or regulatory requirements he/she is solely
responsible for and will have to independently fulfill in relation to the
Deferred Stock Units. Such restrictions, procedures, requirements, terms, and
conditions may be set





--------------------------------------------------------------------------------





forth (but are not limited to those) in the Country-Specific Addendum (the
“Addendum”) attached hereto, which constitutes part of this Agreement.
Notwithstanding any provision herein, the Director’s participation in the Plan
shall be subject to any applicable special terms and conditions or disclosures
as set forth in the Addendum. The Director also understands and agrees that if
he serves on the Board, resides, moves to, or otherwise is or becomes subject to
applicable laws or Company policies of another jurisdiction at any time, certain
country-specific notices, disclaimers and/or terms and conditions may apply to
him as from the date of grant, unless otherwise determined by the Company in its
sole discretion.


19.Entire Agreement; Modification. This Agreement and the Plan constitute the
entire agreement between the parties relative to the subject matter hereof, and
supersede all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.


20.Compliance with Section 409A of the Code. This Agreement is intended to
comply and shall be administered in a manner that is intended to comply with
section 409A of the Code and shall be construed and interpreted in accordance
with such intent. Payment under this Agreement shall be made in a manner that
will comply with section 409A of the Code, including regulations or other
guidance issued with respect thereto, as determined by the Committee. Any
provision of this Agreement that would cause the payment or settlement thereof
to fail to satisfy section 409A of the Code shall be amended to comply with
section 409A of the Code on a timely basis, which may be made on a retroactive
basis, in accordance with regulations and other guidance issued under section
409A of the Code.


21.Severability. The invalidity, illegality or unenforceability of any provision
of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.


22.Communication, Electronic Delivery and Execution. The Company may, in its
sole discretion, decide to deliver any documents related to Deferred Stock Units
awarded under the Plan or future Deferred Stock Units that may be awarded under
the Plan by electronic means or request Director’s consent to participate in the
Plan by electronic means. By accepting this grant, whether electronically or
otherwise, the Director hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company. Electronic execution of this Agreement and/or other
documents shall have the same binding effect as a written or hard copy signature
and accordingly, shall bind the Director and the Company to all of the terms and
conditions set forth in the Plan, this Agreement and/or such other documents. To
the extent the Director has been provided with a copy of this Agreement, the
Plan, or any other documentation relating to the option in a language other than
English, the English language documents will prevail in case of ambiguities or
divergences as a result of translation.


IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Director, effective as of the date at the top of this Agreement.





--------------------------------------------------------------------------------





Country-Specific Addendum


This Addendum includes additional country-specific notices, disclaimers, and/or
terms and conditions that apply to individuals who serve of the Board or reside
in the countries listed below and that may be material to the Director’s
participation in the Plan. Such notices, disclaimers, and/or terms and
conditions may also apply, as from the date of grant, if the Director moves to
or otherwise is or becomes subject to the applicable laws or company policies of
the country listed. However, because foreign exchange regulations and other
local laws are subject to frequent change, the Director is advised to seek
advice from his own personal legal and tax advisor prior to accepting or
settling the Deferred Stock Units or holding or selling Shares acquired under
the Plan. The Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding the Director’s acceptance of
the Deferred Stock Units or participation in the Plan. Unless otherwise noted
below, capitalized terms shall have the same meaning assigned to them under the
Plan, the Agreement and Appendix A. This Addendum forms part of the Agreement
and should be read in conjunction with the Agreement and the Plan.


Securities Law Notice: Unless otherwise noted, neither the Company nor the
Shares are registered with any local stock exchange or under the control of any
local securities regulator outside the United States. The Agreement (of which
this Addendum is a part), the Plan, and any other communications or materials
that the Director may receive regarding participation in the Plan do not
constitute advertising or an offering of securities outside the United States,
and the issuance of securities described in any Plan-related documents is not
intended for public offering or circulation in your jurisdiction.
European Union
Data Privacy.  The following supplements Section 13 of the Agreement: The
Director understands that Data will be held only as long as is necessary to
implement, administer and manage the Director’s participation in the Plan. The
Director understands that he or she may, at any time, view his or her Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data without cost or refuse or withdraw the consents
herein by contacting in writing the Director’s local human resources
representative.








--------------------------------------------------------------------------------





APPENDIX A
“Change in Control” means and shall be deemed to have occurred as of the date of
the first to occur of the following events:
(a)    Any Person or Group (other than a Person or Group who effectively
controls the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(vi)) acquires stock of the Company that, together with
stock held by such Person or Group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company. However, if any
Person or Group is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same Person or Group is not considered to cause a Change
in Control. An increase in the percentage of stock owned by any Person or Group
as a result of a transaction in which the Company acquires its stock in exchange
for property will be treated as an acquisition of stock for purposes of this
subsection. This subsection applies only when there is a transfer of stock of
the Company (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction;
(b)    Any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
ownership of stock of the Company possessing 35% or more of the total voting
power of the stock of the Company. However, if any Person or Group is considered
to effectively control the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(vi), the acquisition of additional stock by the same
Person or Group is not considered to cause a Change in Control;
(c)    A majority of members of the Company’s Board is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date of the
appointment or election; or
(d)    Any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. However, no Change in Control shall be
deemed to occur under this subsection (d) as a result of a transfer to an entity
that is controlled by the stockholders of the Company immediately after the
transfer as follows:
(i)    A stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
(ii)    An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;
(iii)    A Person or Group that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of the Company; or
(iv)    An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (iii) above.
For purposes of clauses (ii), (iii), and (iv) above, a Person’s or a Group’s
status is determined immediately after the transfer of assets.
For these purposes, the term “Person” shall mean an individual, Company,
association, joint stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof or any other person, in each case, to the extent consistent with
Treasury Regulation Section 1.409A-3(i)(5). The term “Group” shall have the





--------------------------------------------------------------------------------





meaning set forth in Treasury Regulation Section 1.409A-3(i)(5), or any
successor thereto in effect at the time a determination of whether a Change of
Control has occurred is being made.  
“Retirement” means the Director has attained a minimum of 65 years of age and
has provided a minimum of three (3) years of service as a member of the Board of
Directors of the Company.





